PER CURIAM.
We hold that the Division of Administrative Hearings had subject matter jurisdiction to enter an order of child support. See Dep’t of Revenue v. Graczyk, 206 So.3d 157, 161 (Fla. 1st DCA 2016) (“Section 409.2563 confers concurrent jurisdiction on DOR/DOAH to establish child support obligations when there is no court order of support”) (emphasis added). Accordingly, we reverse and remand for the Administrative Law Judge to order such child support as is appropriate.
REVERSED and REMANDED.
ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.